Citation Nr: 1416851	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for service-connected degenerative disc disease (DDD) of the lumbosacral spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from October 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded by the Board in November 2013.  The Veteran was afforded a Board hearing before the undersigned on June 6, 2013; a transcript of the hearing is included in the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 

FINDING OF FACT

The Veteran's DDD of the lumbosacral spine is productive of pain which results in significant functional impairment so as to effectively limit forward flexion to 30 degrees or less during flare-ups.


CONCLUSION OF LAW

The criteria for a rating of 40 percent (but no higher) for DDD of the lumbosacral spine disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In a May 2010 letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  The May 2010 letter was sent prior to the Veteran's November 2010 rating decision giving rise to this appeal.  See Pelegrini, 18 Vet. App. 112.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that VA also complied with the assistance provisions set forth in the law and regulations.  All available pertinent records have been obtained.  The Veteran's May 2010 and December 2013 VA examination reports are of record and contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  

The Veteran was also provided an opportunity to set forth his contentions during a June 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the June 2013 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  The Veteran's request to hold the record open for additional evidentiary submissions was granted; the Veteran failed to submit any such evidence.  Nonetheless, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.
The Board also notes that the November 2013 remand orders were fully complied with, and all records and actions directed therein were taken.  Therefore, no further action is necessary to assist the Veteran with this appeal.  See generally 38 C.F.R. § 3.159(c)(4).  

Laws and Regulations

The Veteran seeks entitlement to a disability rating in excess of 20 percent for his service-connected DDD of the lumbosacral spine. 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Here, the Veteran's claim for an increased rating of his service-connected lumbosacral spine disability was received on March 19, 2010.  Therefore the applicable rating period on appeal extends March 19, 2009, one year prior to the date the claim was received.  38 C.F.R. § 3.400(o)(2).

The Board notes at the outset that the record does not suggest the Veteran has had incapacitating episodes lasting more than 2 days.  Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Accordingly, his lumbosacral spine disability will be evaluated under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, by which a 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

VA must consider granting a higher rating when a Veteran exhibits functional loss due to pain, weakness, fatigability, or incoordination, and such factors are not contemplated in the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note must be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Factual Background and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran reported constant, severe pain in his lower back, exacerbated by physical activity and prolonged standing or sitting during both his May 2010 VA examination and his June 2013 hearing.  The Veteran stated he could function with medication when experiencing pain, though flare-ups leave him unable to bend his back.  He is on several medications to treat his pain, and reported incapacitating episodes in June 2009 for 2 days.  The bone condition has never been infected, and claims trouble performing daily duties as an overall functional impairment.

On May 2010 VA examination, the Veteran reported being able to walk only about 200 yards in 8 minutes, as well as stiffness, fatigue, spasms, and decreased motion due to his lumbosacral spine disability.  He also endorsed spinal weakness, but denied any paresthesis, numbness, hospitalization or surgery related to his disability.  He did not experience falls, bowel problems, bladder problems, or erectile dysfunction due to his spinal disability.  His posture and gait were observed as normal; walking was steady and did not require the use of assistive devices.  The examiner found no objective evidence of radiating pain on movement.  Muscle spasms and tenderness were noted, but there was no guarding of movement, or objective signs of weakness.  Neither the spasms nor tenderness resulted in abnormal gait.  Muscle tone and musculature were both normal.  The examiner also noted there was no ankylosis of the thoracolumbar spine.

Range of motion testing showed 40 degrees forward flexion, 20 degrees extension, 20 degrees right lateral flexion, 20 degrees left lateral flexion, 25 degrees right rotation, and 25 degrees left rotation.  Results remained the same after repetitive testing.  The examiner noted that the joint function of the spine is additionally limited by pain after repetitive use, and that such pain had a "major functional impact."  Pain was noted at 40 degrees flexion, 20 degrees extension, 20 degrees right lateral flexion, 20 degrees left lateral flexion, 25 degrees right lateral rotation, and 25 degrees left lateral rotation.  No additional limitation was noted due to fatigue, weakness, lack of endurance, or incoordination.  Subjective factors of the Veteran's disability were stiffness, fatigue, spasms, decreased motion, and weakness, while objective factors included decreased motion, spasms, loss of motion, and painful motion.  

In his December 2010 notice of disagreement, the Veteran claimed his May 2010 VA examiner did not measure his forward flexion and attributed such failure to his ankylosis, stating that he could not bend forward at all.  He also stated his belief that he is entitled to a rating of 40 percent, based on the fact that he has ankylosis of the entire thoracolumbar spine.  

A June 2012 VA treatment record notes chronic low back pain, with decreased range of motion and no radicular symptoms.  At the June 2013 Board hearing, the Veteran reported having to rotate between standing and sitting, as extended time spent in either position exacerbates his pain.  Furthermore, he states he must pop his back to alleviate pain when he wakes up every morning.  The Veteran also stated that the pain at times radiates to his buttocks.  He also reported undergoing pain management, most recently about five or six years prior.

On remand, the Veteran was afforded a second orthopedic VA examination in December 2013.  He reported that he cannot sit for long periods (more than 30 minutes), has difficulty bending over, and denied problems with bowel or bladder control or other radicular symptoms.  He reported flare-ups occasionally, with pain levels from 8 to 9 out of 10, with occasional pain at 10, primarily in the lumbar spine area.  He stated the pain does not radiate during such flare-ups, which last for several hours.

Forward flexion was 40 degrees, with objective evidence of painful motion beginning at 20 degrees.  Extension ended at 25 degrees, with pain beginning at 20 degrees.  Right and left lateral flexion ended at 15 degrees, with pain at 15 degrees.  Right and left lateral rotation ended at 25 degrees, with no objective evidence of painful motion.  No additional limitation was noted after repetitive use testing.  Functional impairment was noted due to limited movement, weakness, incoordination, pain on movement, and interference with sitting, standing, and weight-bearing.  No radicular or neurologic symptoms were noted.  

While the Board is cognizant of the Veteran's competency to report observable symptomatology and to self-diagnose with simple medical conditions, he is not competent to diagnose complex medical conditions (such as ankylosis of the thoracolumbar spine).  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (2007).  In contrast, neither the May 2010 nor December 2013 examiners (both of whom are singularly competent to observe and diagnose ankylosis) found evidence of ankylosis in the thoracolumbar spine.  Therefore, a higher rating is not warranted on the basis that the Veteran's thoracolumbar spine is ankylosed.  

However, the Veteran is competent to report pain during flare-ups, which he describes as severe (8 to 9 out of 10, and occasionally 10).  Moreover, the December 2013 examination report indicates forward flexion of the thoracolumbar spine to 40 degrees, with pain beginning at 20 degrees.  Upon repetition, pain began at 25 degrees.  The examiner also noted significant functional impairment due to limitation of motion, weakness, pain, incoordination, and interference with sitting, standing, and weight-bearing.  The examiner did not specifically indicate at what point (in degrees) that the pain limited flexion, of if it did at all.  However, the examiner did report of significant functional impairment as a result.  The examiner also indicated that it would be speculative to estimate any additional limitation of motion during flare-ups since the Veteran was not having a flare-up at the time of the examination.  However, the Veteran has reported a significant increase in pain during flare-ups, and he is competent to report what he experiences.  

The evidence in this case is not entirely compelling, but the Board finds that there is at least a reasonable doubt as to whether flexion is limited to 30 degrees or less by pain during flare-ups.  In such a case, the benefit of the doubt goes to the Veteran.  Accordingly, a 40 percent rating is warranted.  

However, as noted above, there is no medical evidence of record suggesting the Veteran's entire thoracolumbar spine is ankylosed; he does still have movement.  Consequently, a higher rating of 50 percent is not warranted. 

The Board has considered whether the Veteran is entitled to separate ratings for radiating pain he reported in his June 2013 hearing.  However, as there is no persuasive evidence that the Veteran has received a diagnosis of neuropathy or radiculopathy, and the December 2013 examination noted no such pathology or symptoms, the Board finds that separate ratings for neurological or radicular symptoms are not warranted.

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  Nothing of record suggests the Veteran's disability has manifest in symptoms other than limitation of motion, pain, weakness, lack of endurance, incoordination, or other symptoms contemplated by the rating criteria.  Therefore, the rating criteria contemplate not only his symptoms but the severity of his disability; referral for extraschedular consideration is not warranted.



ORDER

A rating of 40 percent (but no higher) for degenerative disc disease of the lumbosacral spine is warranted.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


